department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number telephone number date employer_identification_number uil legend club building dear this is in response to your letter dated date in which you requested certain rulings with respect to sec_501 c background you have been recognized as a publicly supported charitable_organization exempt under sec_501 of the code and classified within the meaning of sec_509 and sec_170 your articles of incorporation list your specific charitable and educational_purposes as dedicated to preserving and memorializing the history and architecture of the city in which you are located to research restore and insure the preservation of buildings land homes or other articles which may relate to the history and architecture of the city the club is a private social_club that has been recognized as an organization exempt under sec_501 the club currently owns and occupies the building which is located within the city which has been recognized as a historic building and which has been listed on the national register of historic buildings and landmarks the building is over years old and occupies one square block you executed a written preservation agreement with the club under which you raised public funds to be used for the restoration of the building in accordance with the secretary of the interior's standards for the treatment of historic properties and the secretary of the interior's guidelines for preserving rehabilitating restoring and restructuring historic buildings hereinafter the secretary of the interior's standards and guidelines any restoration or projects using your funds on the building would require your prior approval before such projects could be started you represent that currently the interior of the building including the designated interior historic spaces are primarily accessible only to club members with the building primarily used by the club scholars and other educational or architectural groups interested in the building's historic character have access to the interior portions of the building only when sponsored by a club member or holders of privilege cards spouses and widows widowers of deceased members however persons who attend seminars meetings receptions and cultural events in the building which are scheduled pursuant to approval by the club have access to the interior portions of the building during these events you represent that the preservation agreement would increase public access to the designated interior historic spaces specifically the amended agreement as modified by your submission provides for increased public access in the following manner the general_public will be given the opportunity to tour the designated historic spaces on a given day twice every month throughout the year organizations of architects engineers historians or others whose professional or academic pursuits are concerned with the creation preservation or restoration of historic buildings may arrange to tour the designated historic spaces at a time mutually agreed to by the club and the organizations no member sponsorship will be required to participate in the tours described above the club will accept reservations for such tours by telephone or on the internet in addition the club agrees to make virtual tours available through the internet via video and photographs these tours will consist of interactive tours whereby viewers will have full control of the viewing of a majority of the rooms and the rooms will contain a voice over tour to accompany the images this availability of these viewings will be displayed prominently on your web site along with the ability for the public to make reservations for tours either via your web site or via telephone also in your submission you make it clear that there will be an unlimited number of tours for professional groups interested in historic preservation and restoration finally your agreement with club constitutes a covenant on this property that will run with the land for any future purchasers of the building you have recorded this covenant in the local property register ruling requested your agreement to the terms of the preservation agreement your performance of those terms and the club's acceptance of contributions to be utilized to defray the costs of the preservation and restoration in a manner consistent with the preservation agreement will not adversely affect your tax exemption under sec_501 c law sec_501 c provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes provided no part of the net_earnings of the organization inures to the benefit of any private individual or shareholder sec_1 c -1 c provides in part that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes described in sec_501 c but will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides in part that an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d provides that the term charity includes but is not limited to erection or maintenance of public buildings monuments or works revrul_75_470 c b describes a nonprofit organization that was formed to promote an appreciation of history through the acquisition restoration and preservation of buildings having special historical or architectural significance after restoration was completed the buildings were open to the general_public for viewing the organization was financed with admission fees to the restored buildings the service held that t he organization is carrying on activities similar to those of a museum and is educational and charitable within the meaning of sec_501 revrul_86_49 i r s describes an organization that was formed for the purpose of preserving the historical and or architectural character of a community through the acquisition restoration and subsequent sale of historically and or architecturally significant properties subject_to restrictive covenants the service held that the organization would qualify as an organization that is organized and operated exclusively for charitable or educational_purposes under sec_501 c the organization sold the properties to private parties in arms-length transactions subject_to restrictive covenants designed to ensure public access to the properties thereby preserving the properties for the public's benefit where the properties were not visible from the public right of way the organization provides in the restrictive covenants that visual access to the property will be made available to the public on a regular basis and the terms of the restrictive covenants contain prescribed conditions for such access under the requirements set forth in sec_1_170a-14 in 326_us_279 66_sct_112 the supreme court ruled that an organization that is tax-exempt as an educational_institution must be devoted to educational_purposes exclusively and the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes in 88_tc_1 an organization that was organized to develop and operate utilities systems services and facilities for the common good and the social welfare of the homeowner's association within the planned community sought tax-exempt status under sec_501 c of the code the tax_court found that the majority of services and facilities the organization provided were only offered to association members with only a small fraction of those services actually offered to the general_public with the public paying higher rates than association members for the same services the tax_court held that the organization was not organized or operated as charitable within the meaning of sec_501 c analysis you intend to engage in the activities outlined in your preservation agreement and expend public funds for the repair restoration and preservation of certain interior spaces of the club's building that have been labeled as designated historic interior spaces the issue therefore arises whether the public is given substantial access to the designated interior historic spaces to justify your expenditures of public monies to restore these spaces which are currently owned and utilized by a private social_club so as not to violate your tax-exempt status under sec_501 c of the code if the public does not have substantial access to these areas for viewing then you would have expended public funds for the private benefit of the club and its members in violation of your tax-exempt status under sec_501 c under sec_501 c an organization that is exempt from federal_income_tax must be both organized and operated exclusively for charitable or educational_purposes and must provide that no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual the term charity includes but is not limited to erection or maintenance of public buildings monuments or works sec_1 c -1 d an organization is not organized and operated exclusively for charity unless it serves a public rather than a private interest sec_1 c -1 d ii the presence of private benefit if substantial in nature will destroy the organization's tax-exempt status regardless of whether the organization has other charitable purposes or activities however where private benefit is incidental to the accomplishment of an organization's charitable or educational_purposes it will not prevent the organization from being described in sec_501 c of the code see sec_1 c -1 c 326_us_279 several court cases and revenue rulings have focused on the issue of whether the public's access to an organization's facilities is substantial in 88_tc_1 the tax_court denied an organization' sec_501 c status on the grounds that the public's access to the organization's facilities were not substantial the court found that only a small percentage of the organization's total assets and a rather limited percentage of the organization's total budget were actually spent on facilities and services that were open to the public with the remainder of the organization's assets and budget spent on facilities only open to the organization's members this is contrasted with revrul_75_470 supra in which the organization's facilities were deemed to be substantially open to the public in revrul_75_470 an organization qualified for tax-exemption under sec_501 c for its activities of acquiring and restoring buildings having historical and or architectural significance after restoration was completed the buildings were open to the public for viewing the service found that the public's access to the interiors of the buildings was substantial because the organization was operating the buildings as museum exhibits which were open regularly for public viewing furthermore in revrul_86_49 supra the service held that an organization that was formed for the purpose of restoring historical and or architecturally significant buildings and subsequently selling the same buildings was sufficient to qualify the organization under sec_501 because the buildings were sold with restrictive covenants that permitted substantial public access to the buildings in revrul_86_49 supra the charitable_organization sold properties subject_to restrictive covenants designed exclusively to preserve and to allow for public viewing of the historical and or architecturally significant properties where the properties were not visible from the public right of way the organization provides in the restrictive covenants that visual access to the prdperty will be made available to the public on a regular basis and the terms of the restrictive covenants contain prescribed conditions for such access under the requirements set forth in sec_1_170a-14 j5 l specifically sec_1_170a-14 provides the following where the historic land area or certified_historic_structure which is the subject of the donation is not visible from a public way eg the structure is hidden from view by a wall or shrubbery the structure is too far from the public way or interior characteristics and features of the structure are the subject of the easement the terms of the easement must be such that the general_public is given the opportunity on a regular basis to view the characteristics and features of the property which are preserved by the easement to the extent consistent with the nature and condition of the property factors to be considered in determining the type and amount of public access required under paragraph d s iv a of this section include the historical significance of the donated property the nature of the features that are the subject of the easement the remoteness or accessibility of the site of the donated property the possibility of physical hazards to the public visiting the property for example an unoccupied structure in a dilapidated condition the extent to which public access would be an unreasonable intrusion on any privacy interests of individuals living on the property the degree to which public access would impair the preservation interests which are the subject of the donation and the availability of opportunities for the public to view the property by means other than visits to the site as a result of these restrictive covenants the service held in revrul_86_46 supra that the public was ensured substantial access to the historical and or architecturally significant buildings resulting in the organization's purpose qualifying for tax-exemption under sec_501 c revrul_86_49 supra references sec_1_170a-14 to determine whether the public's access to the property is substantial given the nature and condition of the property although sec_1_170a-14 pertains to the issue of public benefit from the standpoint of whether the donor of a constructive easement in a historic and or architecturally significant building has permitted substantial public access to the building to allow the donor a charitable deduction these same factors according to revrul_86_49 are germane to the evaluation of public benefit from the standpoint of a tax-exempt_organization that receives the donated conservation_easement and is required to expend public funds to repair restore and maintain the historical and or architecturally significant buildings comprising the conservation_easement in revrul_86_49 the buildings were sold to private owners with restrictive covenants consistent with sec_1_170a-14 to guarantee substantial public access absent these restrictive covenants guaranteeing public access it would be difficult for the organization to claim that it was fulfilling a charitable purpose if public funds were used to restore historical and or architecturally significant buildings primarily for the private benefit of the property owners sec_1_170a-14 references example as an example of what facts constitute substantial public access to the exterior and interior facade of a building example describes a donation by a of an easement to the exterior and interior of his victorian period home that he and his family live in the view of a's home is obscured by a high stone wall the easement provides that the house may be opened to the general_public from a m to p m on one sunday in may and one sunday in november each year for house and garden tours the donee organization is given the right to photograph the exterior and interior of the house for use in publications and to permit persons affiliated with educational organizations professional architectural associations and historical societies to make appointments to study the property in this example the regulations concluded that the two opportunities for public visits per year when combined with both the ability of the general_public to view the subject of the easement through photography and the opportunity for scholarly study of the property on a reasonable basis coupled with the fact that the house is used as a family residence enabled the donation to satisfy the requirement of public access the transaction you wish to engage in pursuant to the preservation agreement is similar to example in sec_1_170a-14 the subject of your preservation agreement is the designated interior historic spaces of the building as in example your preservation agreement provides that persons affiliated with educational organizations professional architectural associations and historical societies have unlimited opportunities to make appointments to study the building's interior furthermore as in example your preservation agreement provides the public the opportunity to view images of the building's interior via a virtual tour available on the club's internet website however in several respects your preservation agreement goes beyond the public access described in example expanding on example which provided public access to the historic building twice a year as part of house and gardens tours your preservation agreement provides the public with the opportunity to view the interior of the building twice a month throughout the year furthermore your preservation agreement establishes both a telephone and an internet reservation system expediting the public's ability to schedule visits to gain access to the interior of the building furthermore as in revrul_86_49 supra you also provide that the provision of funds by you is subject_to a restrictive covenant that will be recorded in the local registry as such these conditions create sufficient public access to the designated interior historic spaces of the building with any private benefit to the club and its members being incidental ruling your agreement to the terms of the preservation agreement your performance of those terms and the club's acceptance of contributions to be utilized to defray the costs of the preservation and restoration in a manner consistent with the preservation agreement will not adversely affect your tax exemption under sec_501 c this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not reach any conclusion as to the qualifying_distribution status of your proposed transfer under sec_4942 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager exempt_organizations technical enclosure notice
